J-S46025-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: LAVOND A. HILL                                   IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA

APPEAL OF: LAVOND A. HILL
                                                            No. 1939 MDA 2013


                Appeal from the Order Entered August 28, 2013
              In the Court of Common Pleas of Huntingdon County
                Civil Division at No(s): CP-31-MD-0000106-2013


BEFORE: SHOGAN, J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                                FILED AUGUST 26, 2014

       Lavond Hill appeals from the order of August 28, 2013, dismissing his

appeal pursuant to rule 506 of the Pennsylvania Rules of Criminal Procedure1

and holding that the District Attorney of Huntingdon County acted within his

discretion in de

affirm.

       Hill was an inmate at State Correctional Institution            Smithfield, in

Huntingdon County, Pennsylvania.               Beginning on May 15, 2013, Hill filed

multiple private criminal complaints asserting that a staff member had




a private criminal complaint, and Hill appealed this denial to the Huntingdon
____________________________________________


1
  The rule provides that private criminal complaints shall be submitted to an
attorney for the Commonwealth, and if the attorney disapproves the
complaint, the complainant may seek review in the court of common pleas.
Pa.R.Crim.P. 506.
J-S46025-14



County Court of Common Pleas.            On August 28 2013, the trial court



its discretion in denying the private criminal complaint. Thereafter, Hill filed

a timely appeal in this Court.

      The review process for the denial of a private criminal complaint is well

settled:

           if the Commonwealth disapproves a private criminal
           complaint, the complainant can petition the Court of
           Common Pleas for review, and the trial court must first
           correctly identify the nature of the reasons given by the


           based on a legal evaluation of the evidence, the trial court
           undertakes a de novo review of the matter. Thereafter,




In re Private Criminal Complaints of Rafferty, 969 A.2d 578, 581 (Pa.

Super. 2009) (quoting In re Wilson, 879 A.2d 199, 212 (Pa. Super. 2005)).



complaint on wholly policy considerations, or on a hybrid of legal and policy



decision is abuse of disc           Wilson, 839 A.2d at 215. The decision of

the district attorney not to prosecute a private criminal complaint for reasons

including policy considerations creates a presumption of good faith and

soundness. Indeed,

           [t]he complainant must create a record that demonstrates
           the contrary. Thus, the appropriate scope of review in
           policy-declination cases is limited to whether the trial court

                                       -2-
J-S46025-14


           misapprehended or misinterpreted the district attorney's
           decision and/or, without legitimate basis in the record,
           substituted its own judgment for that of the district
           attorney.

Id.



complaint due to a lack of factual basis for the crime the complaint alleged.

The crime which Hill complained of lacks a factual basis because Hill filled

out and signed a request that the $12.00 at issue be sent to his attorney.



involved in disputes where an administrative process exists to resolve the

issue, which is the case in this dispute.        Thus, the denial of the private

criminal    complaint   was   based   upon   a    hybrid   of   legal   and   policy

considerations, and our standard of review is whether the trial court abused

its discretion.

      Here,

alternative administrative remedy to pursue.           Thus, Hill has provided

absolutely no evidence demonstrating that the trial court substituted its own

                                                  office or otherwise abused its

discretion.    Accordingly, we find that the trial court did not abuse its



      Order affirmed.




                                      -3-
J-S46025-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/2014




                          -4-